DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aljuri (20110087122 A1), Elefteriades (US 20130303930 A1), and Erramilli (US 20220175263 A1).
Regarding claim 10, Aljuri teaches an occlusion device (Figure 20A Item 104) insertable into a bronchial passageway to selectively seal the bronchial passageway to occlude a lobe of a lung to be tested ([0013]), a flow lumen (Figure 20A Item 102) that sealably extends through the occlusion device to a distal end and having a proximal end receptive of a positive pressure flow into the flow lumen ([0101]), a pressure source pneumatically couplable to the proximal end of the flow lumen to provide the positive pressure flow ([0074]), a check valve (Figure 20A Item 126) pneumatically coupleable with the flow lumen to permit the positive pressure flow to pass to the distal end of the flow lumen and to prevent a backflow of pressure from the distal end of the flow lumen ([0101]), a flow meter (Figure 19 Item 18) pneumatically couplable with the flow lumen to measure the positive pressure flow passing through the flow lumen ([0063]), and a measurement apparatus (Figure 24A Item 174) communicatively couplable with the flow meter to monitor the positive pressure flow to the occluded lobe over time to assess presence of collateral ventilation out of the occluded lobe ([0106]).  Furthermore, Aljuri teaches a continual decrease over time of the positive pressure flow into the occluded lobe indicates a lack of collateral ventilation from the occluded lobe and a stabilization over time of the positive pressure flow into the occluded lobe indicates a presence of collateral ventilation from the occluded lobe [0015].  Aljuri does not teach a processing logic circuit coupled with the flow meter input to process measurements of the positive pressure flow and to generate a digital representation of the positive pressure flow or a display device configured to receive the digital representation and visually present the positive pressure flow over time.
Elefteriades teaches a processing logic circuit communicatively coupled with the flow meter input to process measurements of the positive pressure flow and to generate a digital representation of the positive pressure flow into the occluded lobe over time ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri and incorporate the teachings of Elefteriades to include a processing logic circuit communicatively coupled with the flow meter input. Doing so generates data to be used to monitor the pressure flow into the patient’s lungs to provide proper treatment and ensure safety of the patient.
Eramilli teaches a display device [Fig. 9A Item 840] configured to receive the digital representation and visually present the positive pressure flow over time ([0125]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri and incorporate the teachings of Eramilli to include a display device configured to receive the digital representation and visually present the positive pressure flow over time. Doing so creates an accessible means to visually monitor the quantity of pressure flow into the patient.
Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri, Elefteriades, and Eramilli as applied to claim 10 above, and further in view of Daly (US 20130291869 A1).  
Regarding claim 1, Aljuri teaches a flow meter (Figure 19 Item 18) positionable to monitor a positive pressure flow into a selectively occluded lobe of a lung ([0063]).
Daly teaches the flow meter specifically being electronic and couplable to an input ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri and incorporate the teachings of Daly to include an electronic flow meter couplable to an input. Doing so allows a user to activate the flow meter, with the benefit of increased precision using an electronic flow meter vs mechanical flow meter.
Elefteriades teaches a processing logic circuit communicatively coupled with the flow meter input to process measurements of the positive pressure flow and to generate a digital representation of the positive pressure flow into the occluded lobe over time ([0030]).
Eramilli teaches a display device (Fig. 9A Item 840) configured to receive the digital representation and visually present the positive pressure flow over time ([0125]).  
Regarding claims 2 and 11, Aljuri, Elefteriades, Eramilli, and Daly teach the apparatus of claims 1 and 10, where Eramilli further teaches the digital representation presents the positive pressure flow through the flow lumen into the occluded lobe in relation to respiration of the lung ([0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the further teaching of Eramilli to have a digital representation presents the positive pressure flow through the flow lumen into the occluded lobe in relation to respiration of the lung.  Doing so allows a user to view the quantity of air flow into and out of the lung for patient treatment and safety.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri, Elefteriades, Eramilli, and Daly as applied to claim 1 above, and further in view of Freeman (US 10702166 B1).
Regarding claims 3 and 12, Aljuri, Elefteriades, Eramilli, and Daly teach the device of claims 1 and 10, but fails to teach the digital representation further including an average of the positive pressure flow.
Freeman teaches the digital representation further including an average of the positive pressure flow (col 30 lns 9-13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Freeman to have a digital representation further including an average of the positive pressure flow.  Doing so allows a user to view the average quantity of air flow into and out of the lung for patient treatment and safety.
Regarding claims 4 and 13, Aljuri, Elefteriades, Eramilli, and Daly teach the device of claims 1 and 10, but fails to teach the processing logic circuit is further configured to automatically adjust a displayed scale of the positive pressure flow through the flow lumen into the occluded lobe in the digital representation to a highest detected positive pressure.
Freeman teaches the use of microprocessors configured to automatically adjust a displayed scale of the positive pressure flow through the flow lumen into the occluded lobe in the digital representation to a highest detected positive pressure (col 30 lns 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Freeman to have a processing logic circuit further configured to automatically adjust a displayed scale of the positive pressure flow through the flow lumen into the occluded lobe in the digital representation to a highest detected positive pressure.  Doing so allows a user to view the maximum quantity of air flow into and out of the lung for patient treatment and safety.
Regarding claims 5 and 14, Aljuri, Elefteriades, Eramilli, and Daly teach the device of claims 1 and 10, but fails to teach the processing logic circuit further configured to automatically adjust a displayed scale of a measurement time in the digital representation to accommodate an increasing duration through which the positive pressure flow. 
Freeman teaches the processing logic circuit further configured to automatically adjust a displayed scale of a measurement time in the digital representation to accommodate an increasing duration through which the positive pressure flow (col 30 lns 9-13; “rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Freeman to have the processing logic circuit further configured to automatically adjust a displayed scale of a measurement time in the digital representation to accommodate an increasing duration through which the positive pressure flow.  Doing so allows a user to view the quantity of time that has passed during operation of the apparatus for patient treatment and safety.
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri, Elefteriades, Eramilli, and Daly as applied to claim 1 above, and further in view of Douglas (US 20200245900 A1).
Regarding claims 6 and 15, Aljuri, Elefteriades, Eramilli, and Daly teach the device of claims 1 and 10, but fails to teach a user scale input communicatively coupled with the processing logic circuit to receive a user input to adjust at least one of a displayed scale.
Douglas teaches a user scale input communicatively coupled with the processing logic circuit to receive a user input to adjust at least one of a displayed scale ([0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Douglas to have a user scale input communicatively coupled with the processing logic circuit to receive a user input to adjust at least one of a displayed scale.  Doing so allows a user to manually adjust the data visualization parameters to a desired setting.
Regarding claims 7 and 16, Aljuri, Elefteriades, Eramilli, and Daly teaches the device of claim 1 and 10, with Aljuri teaching a positive pressure source [0074] pneumatically couplable with the occluded lobe to control the generation of the positive pressure flow through the flow lumen (Figure 20A Item 102) into the occluded lobe, but fails to teach a user test control input.
Douglas teaches a user test control input (Fig. 3B Item 330, [0071]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Douglas to have a user test control input.  Doing so allows a user to turn on the device.
Regarding claims 8 and 17, Aljuri, Elefteriades, Eramilli, and Daly teach the device of claims 1 and 10, but fails to teach the digital representation presented as a graphical user interface that includes at least one input controllable by a user via an input to the processing logic circuit viewable via the display.
Douglas teaches the digital representation presented as a graphical user interface that includes at least one input controllable by a user via an input to the processing logic circuit viewable via the display ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Douglas to have a digital representation presented as a graphical user interface that includes at least one input controllable by a user via an input to the processing logic circuit viewable via the display.  Doing so allows a user to have control over the graphical representation of the data that is to be displayed.
Regarding claims 9 and 18, Aljuri, Elefteriades, Eramilli, and Daly teach the device of claims 1 and 10, but fails to teach the display device includes a touch- sensitive display device configured to receive the at least one user input.  
Douglas teaches the display device that includes a touch- sensitive display device configured to receive the at least one user input ([0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri, Elefteriades, Eramilli, and Daly, and incorporate the teaching of Douglas to have a display device that includes a touch- sensitive display device configured to receive the at least one user input.  Doing so allows the user to interact with the apparatus by selecting various interactable features and parameters by touching the display.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aljuri, Elefteriades, and Daly.
Regarding claim 19, Aljuri teaches receiving measurements from a flow meter positioned to monitor a positive pressure flow into a selectively occluded lobe of a lung ([0013]).
Daly teaches the flow meter specifically being electronic and couplable to an input ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri and incorporate the teachings of Daly to include an electronic flow meter couplable to an input. Doing so allows a user to activate the flow meter, with the benefit of increased precision using an electronic flow meter vs mechanical flow meter.
Elefteriades teaches a processing logic circuit communicatively coupled with the flow meter input to process measurements of the positive pressure flow and to generate a digital representation of the positive pressure flow into the occluded lobe over time ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aljuri and incorporate the teachings of Elefteriades to include a processing logic circuit communicatively coupled with the flow meter input. Doing so generates data to be used to monitor the pressure flow into the patient’s lungs to provide proper treatment and ensure safety of the patient.
Aljuri further teaches changes in the positive pressure flow indicative of a presence of collateral ventilation from the occluded lobe ([0015]).
Regarding claim 20, Aljuri, Elefteriades, and Daly teach the method of Claim 19, wherein a continual decrease over time of the positive pressure flow into the occluded lobe indicates a lack of collateral ventilation from the occluded lobe and a stabilization over time of the positive pressure flow into the occluded lobe indicates a presence of collateral ventilation from the occluded lobe ([0015]). As best understood, “…a continuous increase in accumulated air volume indicates collateral flow into the isolated compartment,” teaches the data indicating presence of collateral ventilation, and thus the opposite, or a continuous decrease, would indicate a lack of collateral ventilation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANEY whose telephone number is (571)272-0985. The examiner can normally be reached Monday through Friday, 0730-1630 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis, can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M HANEY/Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791